 



Exhibit 10.8

LIN TV CORP.

AMENDED AND RESTATED

2002 NON-EMPLOYEE DIRECTOR

STOCK PLAN

EFFECTIVE AS OF MAY 4, 2005

 

 

 

 

 

 

 

1



--------------------------------------------------------------------------------



 



LIN TV CORP.

AMENDED AND RESTATED

2002 NON-EMPLOYEE DIRECTOR STOCK PLAN

1. PURPOSE

The purpose of the LIN TV Corp. Amended and Restated 2002 Non-Employee Director
Stock Plan (“Plan”) is to attract highly qualified individuals who are not
current employees of LIN TV Corp. (the “Company”) to serve as members of the
Board of Directors of the Company and to enable such individuals to increase
their ownership in the Company’s Class A common stock, par value $.01 per share
(the “Common Stock”). Capitalized terms in the Plan or in any agreement
evidencing an award granted under the Plan shall have the meaning assigned to
such terms in the Plan, except to the extent the context requires a different
construction. In any necessary construction of the Plan, the masculine shall
include the feminine and the singular shall include the plural and vice versa.

2. ADMINISTRATION

     (a) Committee. The Plan shall be administered by the Compensation Committee
of the Board of Directors of the Company (“Board of Directors”) or by any other
committee appointed by the Board of Directors of the Company to administer the
Plan (the “Committee”); provided that the Board of Directors shall act as the
Committee if no such committee is appointed by the Board of Directors; further
provided that, the entire Board of Directors may act as the Committee if it
chooses to do so. The number of individuals that shall constitute the Committee
shall be determined from time to time by a majority of all the members of the
Board of Directors, and, unless that majority of the Board of Directors
determines otherwise, shall consist of not less than two (2) members who shall
be “non-employee directors” within the meaning of Rule 16b-3(b)(3) (or any
successor rule) promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

     (b) Authority. The Committee shall have full and final authority, subject
to the terms of the Plan:

          (i) to establish such rules and regulations as it deems necessary for
the proper administration of the Plan;

          (ii) to make all determinations permitted or deemed necessary,
appropriate, or advisable for the administration of the Plan;

          (iii) to interpret the terms and conditions of the Plan and any
agreement evidencing an award granted under the Plan; and

1



--------------------------------------------------------------------------------



 



          (iv) to perform all other acts, exercise all other powers, and
establish any other procedures determined by the Committee to be necessary,
appropriate, advisable, in its sole discretion, for the administration of the
Plan or for the conduct of the Committee’s business.

All determinations and interpretations made by the Committee with respect to the
Plan or an award granted under the Plan shall be binding and conclusive on all
individuals and their legal representatives.

     (c) Indemnification. No member of the Committee and no employee of the
Company shall be liable for any act or failure to act hereunder, except in
circumstances involving his bad faith, gross negligence or willful misconduct,
or for any act or failure to act hereunder by any other member or employee or by
any agent to whom duties in connection with the administration of this Plan have
been delegated. The Company shall indemnify members of the Committee and any
agent of the Committee who is an employee of the Company against any and all
liabilities or expenses to which they may be subjected by reason of any act or
failure to act with respect to their duties on behalf of the Plan, except in
circumstances involving such person’s bad faith, gross negligence or willful
misconduct.

     (d) Delegation and Advisers. The Committee may delegate to one or more of
its members, or to one or more agents, such administrative duties as it may deem
advisable, and the Committee, or any person to whom it has delegated duties as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid by the Company.

3. ELIGIBILITY

Each active member of the Company’s Board of Directors who is not a current
employee of the Company and who is not eligible to participate in the LIN TV
Corp. Amended and Restated 2002 Stock Plan, as amended (including any successor
thereto), shall be eligible to participate in the Plan (“Eligible Non-Employee
Director”). An Eligible Non-Employee Director shall become a participant in the
Plan (“Participant”) upon his execution of an Option Agreement (as defined in
Section 4(a) herein) or a Stock Award Agreement (as defined in Section 4(b)
herein).

4. AWARDS

     (a) The Plan provides for the grant of rights to purchase shares of Common
Stock (“Stock Options”) in accordance with the terms described herein and
subject to the terms of the written agreement executed by the Company and the
Participant evidencing the grant of such Stock Option (“Option Agreement”).
Stock Options granted under the Plan shall be designated as non-qualified stock
options.

     (b) The Plan provides for the grant of awards with respect to shares of
Common Stock (“Stock Awards”), as described in Section 7 herein. Each Stock
Award shall be subject to

2



--------------------------------------------------------------------------------



 



the terms of the Plan and the written agreement executed by the Company and the
Participant evidencing the grant of such Stock Award (“Stock Award Agreement”).

     (c) Any Stock Option or Stock Award granted to a member of the Committee
shall be approved by the Board of Directors, and no member of the Committee may
approve the grant of a Stock Option or Stock Award to himself. Eligibility to
participate in the Plan shall not entitle an Eligible Non-Employee Director to
receive a Stock Option or Stock Award prior to the date such Stock Option or
Stock Award is granted under the Plan. The granting of any Stock Option or Stock
Award under the Plan shall not be deemed to either entitle a Participant to
receive or to disqualify a Participant from receiving any other Stock Option or
Stock Award under the Plan.

5. COMMON STOCK RESERVED UNDER THE PLAN

     (a) Basic Limitations. The aggregate number of shares of Common Stock that
may be subject to Stock Options or Stock Awards granted under the Plan shall be
400,000 shares of Common Stock, which may be authorized and unissued or treasury
shares, subject to any adjustments made in accordance with Section 8 hereof.

     (b) Additional Shares. Any shares of Common Stock subject to a Stock Option
that for any reason is cancelled, expires, forfeited, or terminates without
having been exercised, or any shares of Common Stock subject to a Stock Award
that is cancelled, expires, forfeited, or terminates without payment, if any,
having been made by the Participant for such shares of Common Stock shall again
be available for the grant of Stock Options or Stock Awards under the Plan.

6. OPTIONS

     (a) Initial Grant. Each newly-elected Eligible Non-Employee Director shall
be granted a Stock Option with respect to 10,000 shares of Common Stock
effective as of the first Option Grant Date following the date of his election
to the Board of Directors, subject to Section 18 herein.

     (b) Subsequent Grants. Each Eligible Non-Employee Director who is reelected
or continues to serve (after his election to the Board of Directors) as an
Eligible Non-Employee Director after the adjournment of an Annual Meeting of
Stockholders of the Company shall be granted a Stock Option exercisable for that
number of shares of Common Stock equal to one-third of the Base Amount, subject
to Section 18 herein. “Base Amount” shall mean 4,000 shares of Common Stock in
2005, increasing to 9,000 shares of Common Stock over the following three years
and remaining at 9,000 shares of Common Stock thereafter.

     (c) Option Grant Date. The “Option Grant Date” shall be the first Friday
following the Annual Meeting of Stockholders of the Company; provided, however,
that if, on such date, the General Counsel of the Company determines, in his
sole discretion, that the Company is in possession of material, undisclosed
information about the Company, then the annual grant of Stock Options to
Eligible Non-Employee Directors shall be suspended until the second business day
after public dissemination of such information and the Option Grant Date of such
Stock Options shall be such date.

3



--------------------------------------------------------------------------------



 



     (d) Exercise Price. Each Stock Option granted hereunder shall have a
per-share exercise price equal to the Fair Market Value of a share of Common
Stock on the Option Grant Date for such Stock Option.

     (e) Payment of Exercise Price. In no event shall any shares of Common Stock
be issued pursuant to the exercise of a Stock Option until the Participant has
made full payment for the shares of Common Stock (including payment of the
exercise price and any taxes required to be withheld by the Company in
connection with the exercise of the Stock Option).

The exercise price shall be payable in United States dollars in cash or by check
or in such form as the Committee may from time to time designate. The
Participant also shall pay to the Company an amount determined by the Company to
be sufficient to pay any applicable federal or state withholding taxes imposed
as a result of the exercise of the Stock Option. In the sole discretion of the
Committee, a Participant may make payment of either or both of the exercise
price and any required federal or state withholding taxes, in whole or in part,
by delivering shares of Common Stock to the Company. The Committee may impose
such limitations and restrictions on payments with shares of Common Stock as the
Committee, in its sole discretion, deems advisable. However, to the extent the
Participant is permitted to deliver shares of Common Stock to pay any portion of
the exercise price, the Participant must have owned the shares of Common Stock
for at least six months as of the delivery date.

     (f) Vesting. A Stock Option may be exercised to the extent the Stock Option
is vested. Unless otherwise determined by the Committee at the time of grant and
as provided in an Option Agreement, a Stock Option granted under the Plan shall
become vested and exercisable in accordance with the vesting schedule set forth
below, unless vesting is accelerated pursuant to Section 6(g) or Section 8(c)
herein.

              PERCENTAGE OF GRANT         VESTED AND EXERCISABLE   VESTING DATE
 
       

            25%   1st anniversary of grant date
 
       

            25%   2nd anniversary of grant date
 
       

            25%   3rd anniversary of grant date
 
       

            25%   4th anniversary of grant date

4



--------------------------------------------------------------------------------



 



     (g) Acceleration of Vesting. To the extent a Stock Option has not
previously vested or expired, a Stock Option shall become 100% vested and
exercisable effective as of the date an Eligible Non-Employee Director ceases to
provide services as an Eligible Non-Employee Director of the Company, provided
that such cessation of service occurs as a result of his death or Retirement.
For purposes of the Plan, “Retirement” shall mean cessation of service as an
Eligible Non-Employee Director of the Company on or after (i) the date on which
an Eligible Non-Employee Director attains age 60 with ten (10) or more years of
service with the Company as a Non-Employee Director or (ii) the date on which an
Eligible Non-Employee Director attains age 65 with five (5) or more years of
service with the Company as an Eligible Non-Employee Director.

     (h) Term of Stock Options. A Stock Option granted under the Plan shall
terminate or expire on the earlier to occur of the following, subject to Section
8(c) herein:

          (i) Ten (10) years after the Option Grant Date; or

          (ii) Three (3) months after the date of an individual’s cessation of
service as an Eligible Non-Employee Director.

5



--------------------------------------------------------------------------------



 



     (i) Exchange Programs. The Committee may, without stockholder approval,
cancel any outstanding Stock Option and grant in exchange therefor a new Stock
Option or Stock Award covering the same or a different number of shares of
Common Stock and having an exercise price per share lower than the then-current
exercise price per share of the cancelled Stock Option.

7. STOCK AWARDS

     (a) Generally. The Committee may, in its discretion, grant Stock Awards
consisting of shares of Common Stock issued or transferred to an Eligible
Non-Employee Director with or without payments therefor. A Stock Award shall be
construed as an offer by the Company to the Participant to purchase the number
of shares of Common Stock subject to the Stock Award at the purchase price, if
any, established therefor.

     (b) Payment of the Purchase Price. If the Stock Award Agreement requires
payment for shares of Common Stock acquired pursuant to the Stock Award, the
purchase price of any shares of Common Stock subject to the Stock Award may be
paid in any manner authorized by the Committee, which may include any manner
authorized under the Plan for the payment of the exercise price of a Stock
Option.

     (c) Additional Terms. Stock Awards shall be subject to such terms and
conditions as the Committee determines, in its sole discretion, to be
appropriate, including restrictions on the sale or other disposition of shares
of Common Stock acquired pursuant to the Stock Award and the right of the
Company to reacquire such shares for no consideration on or after the
termination of the Participant’s service with the Company. The Committee may
require the Participant to deliver a duly signed stock power, endorsed in blank,
relating to the shares of Common Stock subject to a Stock Award. The Committee
may also require that the stock certificates evidencing shares of Common Stock
subject to a Stock Award be held in custody or bear restrictive legends until
the restrictions thereon shall have lapsed.

     (d) Rights as a Shareholder. The Stock Award Agreement shall specify
whether the Participant shall have, with respect to shares of Common Stock
subject to the Stock Award, all of the rights of a holder of shares of Common
Stock, including the right to receive dividends and to vote the shares of Common
Stock.

     (e) Annual Grants. Each Eligible Non-Employee Director who is reelected or
continues to serve (after his election to the Board of Directors) as an Eligible
Non-Employee Director after the adjournment of an Annual Meeting of Stockholders
of the Company shall be granted a Stock Award equal to (i) two-thirds of the
Base Amount, divided by (ii) three, subject to Section 18 herein.

8. ADJUSTMENT PROVISIONS; CHANGE OF CONTROL

     (a) Adjustment Generally. If there shall be any change in the shares of
Common Stock through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split up, spin-off,
combination of shares, exchange of shares, dividend in kind or other like change
in capital structure or distribution (other than normal cash dividends) to
stockholders of the Company, the number of shares of Common Stock reserved under
the Plan as

6



--------------------------------------------------------------------------------



 



set forth in Section 5(a) herein, the number and kind of shares issuable under
an outstanding Stock Option, and the exercise price of a Stock Option shall be
adjusted, as may be deemed appropriate by the Committee, to reflect such change
in the shares of Common Stock.

     (b) Adjustment to Stock Awards. In the event of any change in the shares of
Common Stock described in subsection (a) above, the Committee may specify the
effect of such change on Stock Awards under the Plan.

     (c) Effect of a Change of Control. If (1) a Change of Control shall occur,
(2) the Company shall enter into an agreement providing for a Change of Control,
or (3) any member of the HMC Group shall enter into an agreement providing for a
Change of Control, then the Committee may declare any or all Stock Options
outstanding under the Plan to be exercisable in full, to the extent such Stock
Options were not previously exercisable, at such time or times as the Committee
shall determine, notwithstanding the express provisions of any Option Agreement;
similarly, the Committee may declare that any restrictions applicable to any
Stock Award shall completely lapse (to the extent not then lapsed), at such time
or times as the Committee shall determine, notwithstanding the terms of any
Stock Award Agreement. Each Stock Option the vesting of which is accelerated by
the Committee pursuant to the preceding sentence shall terminate,
notwithstanding any express provision thereof or any other provision of the
Plan, on such date (not later than the stated expiration date of such Stock
Option) as the Committee shall determine.

     (d) Definitions.

          (i) “Change of Control” of the Company shall mean, for purposes of the
Plan, the first to occur of the following events: (i) any sale, lease, exchange,
or other transfer (in one transaction or series of related transactions) of all
or substantially all of the assets of the Company to any Person or group of
related Persons for purposes of Section 13(d) of the Exchange Act other than one
or more members of the HMC Group, (ii) a majority of the Board of Directors of
the Company shall consist of Persons who are not Continuing Directors; or
(iii) the acquisition by any Person or Group (other than one or more members of
the HMC Group) of the power, directly or indirectly, to vote or direct the
voting of securities having more than 50% of the ordinary voting power for the
election of directors of the Company.

          (ii) “HMC Group” shall mean Hicks, Muse, Tate & Furst Incorporated,
its affiliates and their respective employees, officers, and directors (and
members of their respective families and trusts for the primary benefit of such
family members). An affiliate of Hicks, Muse, Tate & Furst Incorporated shall
mean, any individual or legal entity that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with Hicks, Muse, Tate & Furst Incorporated.

9. NONTRANSFERABILITY

Except as otherwise expressly provided in the Option Agreement, no Stock Option
granted under the Plan or any rights or interests therein shall be assignable or
transferable by a Participant except by will or the laws of descent and
distribution, and during the lifetime of a Participant, Stock Options granted to
him under the Plan shall be exercisable only by the Participant. The

7



--------------------------------------------------------------------------------



 



Committee may, on a case by case basis, permit a Participant to transfer a Stock
Option, in whole or in part, during the Participant’s lifetime to one or more
members of the Participant’s immediate family or to a trust established
exclusively for one or more such family members, and the extent of such
permission shall be enumerated in the Participant’s Option Agreement. The
transferred portion of the Stock Option may be exercised only by the person or
persons who acquire a proprietary interest in the Stock Option pursuant to the
transfer. The terms applicable to the transferred portion of the Stock Option
shall be the same as those in effect for the Stock Option under the
Participant’s Option Agreement immediately prior to the transfer. The Committee
may impose on any transferable Stock Option such limitations and conditions as
the Committee deems appropriate in its sole discretion. Any attempt to transfer
a Stock Option in violation of this Section 9 shall be null and void and shall
be disregarded by the Company.

10. FAIR MARKET VALUE

For purposes of the Plan and any Stock Options or Stock Awards granted
hereunder, “Fair Market Value” shall mean the closing price of a share of Common
Stock on the determination date (or on the last preceding trading date if Common
Stock was not traded on the determination date) if the Company’s Common Stock is
readily tradable on a national securities exchange or other market system, and
if the Company’s Common Stock is not readily tradable, Fair Market Value shall
mean the amount determined in good faith by the Committee as the fair market
value of a share of Common Stock.

11. WITHHOLDING

By acceptance of a Stock Option or a Stock Award, a Participant shall be deemed
to (i) agree to reimburse the Company for any federal, state, or local taxes or
other amounts required by any government to be withheld or otherwise deducted by
such corporation in respect of the Participant’s exercise of all or a portion of
the Stock Option, the grant of a Stock Award, or the lapse of any restrictions
related to a Stock Award; (ii) authorize the Company to withhold from any cash
compensation paid to the Participant or in the Participant’s behalf, an amount
sufficient to discharge any federal, state, and local taxes or other amounts
required to be withheld by the Company, and which otherwise has not been paid by
the Participant, in respect of the Participant’s exercise of all or a portion of
a Stock Option or the grant of or lapse of any restrictions related to a Stock
Award; and (iii) agree that the Company may, in its discretion, hold the stock
certificate to which the Participant is entitled upon exercise of the Stock
Option (or refuse to release from escrow certificate related to any restricted
Stock Award), until cash sufficient to pay that liability has been accumulated,
and may, in its discretion, effect such withholding by retaining shares issuable
upon the exercise of the Stock Option having a Fair Market Value on the date of
exercise which is equal to the amount to be withheld or, in the case of a Stock
Award, require the Participant to return to the Company a number of shares of
Common Stock sufficient to satisfy the withholding requirement.

12. TENURE

Nothing contained in the Plan, any Option Agreement, or any Stock Award
Agreement shall affect, or be construed as affecting, the terms of relationship
between the Company and any Eligible Non-Employee Director. Nothing contained in
the Plan, any Option Agreement, or any

8



--------------------------------------------------------------------------------



 



Stock Award Agreement shall impose, or be construed as imposing, an obligation
on the Company to retain the services of any individual.

13. UNFUNDED PLAN

Participants shall have no right, title, or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any participant, beneficiary,
legal representative or any other person. To the extent that any person acquires
a right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.

14. NO FRACTIONAL SHARES

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, or Options, or other
property shall be issued or paid in lieu of fractional shares or whether such
fractional shares of Common Stock or any rights thereto shall be forfeited or
otherwise eliminated.

15. RIGHTS AS A SHAREHOLDER

Except as otherwise provided by the Committee, a Participant shall have no
rights as a shareholder with respect to shares of Common Stock covered by a
Stock Option or Stock Award until the issuance of an unrestricted stock
certificate to the Participant with respect to such shares. No adjustment shall
be made for dividends or other rights for which the record date is prior to the
issuance of such unrestricted stock certificate.

16. DURATION, AMENDMENT AND TERMINATION

     (a) Duration. No Stock Option shall be granted after May 1, 2012 but Stock
Options granted prior to that date shall continue to become exercisable, and may
be exercised, according to their terms.

     (b) Amendment and Termination. Except as provided in Section 16(c) herein,
the Plan may be terminated or amended by the Board of Directors, in whole or in
part, at any time.

     (c) Limitations on Amendment. No amendment to the Plan may revoke or alter
the terms of any previously-granted Stock Option or Stock Award outstanding as
of the effective date of such Plan amendment without the Participant’s consent,
to the extent such amendment would materially and adversely affect the
Participant’s rights under, or the value of, such Stock Option or Stock Award.
Additionally, no amendment to the Plan shall become effective before the date
stockholders approve such amendment where the absence of such approval would
cause

9



--------------------------------------------------------------------------------



 



the Plan to fail to comply with Rule 16b-3 under the Exchange Act, or any other
requirement of applicable law or regulation.

17. GOVERNING LAW

The validity and construction of the Plan and any agreement evidencing the grant
of a Stock Option or Stock Award thereunder shall be governed by the laws of the
State of Delaware, excluding any conflicts or choice of law rules or principles
that might otherwise refer construction or interpretation of any provision of
the Plan or any such agreement to the substantive law of another jurisdiction,
except to the extent superseded by any applicable federal law.

18. EFFECTIVE DATE

The 2002 Non-Employee Director Plan was effective as of May 1, 2002 (the
“Original Plan”). The Plan shall be effective as of May 4, 2005, and shall be
void ab initio if not approved by the stockholders of the Company within twelve
months thereafter and, in such case, the terms of the Original Plan shall remain
in full force effect. Any Stock Option or Stock Award granted under the Original
Plan prior to such approval of stockholders shall be effective as of the grant
date (unless the Committee specifies otherwise at the time of grant), and such
Stock Option may be exercised prior to such stockholder approval. Any Stock
Option or Stock Award granted under the Plan prior to such approval of
stockholders, shall be effective as of the grant date (unless the Committee
specifies otherwise at the time of grant), but no such Stock Option may be
exercised nor may such Stock Award be deemed valid, as the case may be, prior to
such stockholder approval, and if stockholders fail to approve the Plan as
specified hereunder, any such Stock Option or Stock Award shall be null and void
as of the grant date.

Amended and Restated 2002 Non-Employee Director Stock Plan,
approved by the Board of Directors on March 16, 2005
and by the stockholders on [May 4, 2005.]

10



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

          TERM   SECTION WHERE DEFINED OR FIRST USED
 
       
Base Amount
    6 (b)
 
       
Board of Directors
    2 (a)
 
       
Change of Control
    8 (d)(1)
 
       
Committee
    2 (a)
 
       
Common Stock
    1  
 
       
Company
    1  
 
       
Effective Date
    6  
 
       
Eligible Non-Employee Director
    3  
 
       
Exchange Act
    2 (a)
 
       
Fair Market Value
    10  
 
       
HMC Group
    8 (d)(2)
 
       
Option Agreement
    4 (a)
 
       
Option Grant Date
    6 (c)
 
       
Participant
    3  
 
       
Plan
    1  
 
       
Retirement
    6 (g)
 
       
Stock Award
    4 (b)
 
       
Stock Award Agreement
    4 (b)
 
       
Stock Option
    4 (a)

11